Dissenting Opinion.
Gavin, C. J.
I am not of the opinion that consultation with, and examination and services of, a physician in pursuance of the request to examine appellee and ascertain her condition, and if found pregnant to relieve her of the child, come within the protection of the law as privileged communications. Such transaction is not within the legitimate course of the physician’s profession. People v. Van Alstine, 57 Mich. 69; Regina v. Cox, 6 Crim. Law Mag. 569; People v. Mahon, 1 Utah 205; Hughes v. Boone, 102 N. C. 137.
Davis, J., concurs in the dissent.